Sherwood, C. J.,
Dissentins. — I do not wonder that my learned associates experienced difficulty in arriving at the conclusion they have announced. I take it that the same rules of construction should prevail, whether you call the instrument a constitution or a contract; that all that is requisite in construing either, is to ascertain and follow the intent of the. framers of the instrument. (Sto. Const., § 400; Potter’s Dwarris). Mr. Justice Story, who, in his day, was thought to be conversant with the rules governing constitutional construction, said: “Constitutions * * * are instruments of a practical nature, founded on the common business of life, adapted to common wants, designed for common use, and fitted for common understanding. The people make them; the people adopt them; the people must be supposed to read them with the help of common sense, and cannot be presumed to admit in them any recondite meaning or any extraordinary gloss.” (Sto. Const., § 451.) Let us apply, in the present instance, the rules of “ common sense,” and carefully note the result. If I tell a tenant on my farm, that *451all over two-thirds of the crop of grain he raises on my premises, is to he delivered into my granary, does he not at once understand that he is to retain the residue ? And would it not be the theme of long-continued rustic ridicule, should I, under such a contract, lay claim to any more than my third ? Or, to make the hypothetical case more nearly parallel to the one at bar, suppose that I have a large farm and a number of tenants, and to save trouble in writing, I draw up and sign, for all my tenants a general memorandum in these words : “No tenant of mine shall apply to his own use, from the grain he raises on my farm, a greater number of bushels than 2,500 ; but all surplus of such grain over that amount, shall be delivered into my granary. A committee appointed by me shall make such rules as may be necessary to carry into effect the provisions of this memorandum.” What would be the evident duty of the committee under such circumstances? Would it not be plainly this, to make such rules as would “ carry into effect ” the provisions of the memorandum?. Would it be in discharge of their duty if causing the delivery into my granary of anything more than the “surplus?” Would not any one who ever followed a furrow, or drove a team afield, readily understand the meaning of the memorandum? Would any court in Christendom venture to construe the memorandum in a different way than that I have indicated ? Does it make any difference, in point of principle, that the memorandum treats of 2,500 bushels of grain and the constitution of 2,500 dollars? If the principle of construction of either instrument remains the same, then, of necessity, the result must be the same; in the one case the “ surplus ” in money going into the county treasury; in the other, the “ surplus ” in grain, into the landlord’s granary. And there is no refuge from this result. The 24th section of the 6th article of the constitution, says in its conclusion: “ The General Assembly shall pass such laws as may be necessary to carry into effect the provisions of this section.” *452Does the Legislature “ carry into effect” the 24th section, by -enforcing its provisions “ in all counties having a population of 40,000 persons or over,” and by refusing to enforce such provisions in all counties possessed of a less population ? The 24th section aforesaid, says the Legislature shall enforce the provisions of that section. That body, however, says, as to all counties possessing a certain population, we will yield obedience to the organic law; but in all others, we will do as we please about it; and yet this legislative nullification of the 24th section as to seventy-five one hundredths of the counties of this State, is held by my associates to “ carry into effect” the provisions of that section. If such legislation carries into effect the 24th section, then, all I have to say is, that constitutional mandates sit lightly on legislative shoulders; and the words abrogate and nullify, should hereafter, by all lexicographers, be declared as synonymous of enforce and effectuate.
• Again, “ affirmative specification excludes implication.” The expression of one thing, is the exclusion of another. (Dwarris on Stat., 655, and cases cited.) The framers of the constitution by expressly providing that “ all surplus * * * * * over that sum ($2,500) * * * shall be paid into the county treasury,” must be supposed to have had the whole subject in mind, and to have intended that all money not “ over that sum,” should be retained by the clerk who earned it. Thus, in Maguire v. State Savings Association, ( 62 Mo. 344,) we held that the Legislature by specially mentioning and providing for interest on the land tax, must be presumed to have had in contemplation the whole matter of affiixing penalties for failure to pay taxes at the appointed time ; and therefore, intentionally negatived the accruing of interest on any species of property other than real, and that such presumption accorded well with the familiar maxim of frequent recognition in statutory construction; “ expressio unius exclusio alterius.” A similar ruling was made by us in ex parte Snyder, (64 Mo. 58,) where we held that the framers of the constitution by *453.providing for the continued existence of such criminal courts as were “ organized and existing,” must be presumed to have had the whole subject under consideration, and to have intended to continue the existence of only such courts as answered to that description, i. e. were organized and existed. Applying the rule announced in both those cases, and indeed by all the authorities to the present one, there is little room left to doubt that the framers of the constitution of 1865, by merely specifying that “all surplus of such fees * * over that sum” ($2,500) should be paid into the county treasury, intended by necessary and inevitable implication, that all money-not “ over that sum” should be retained by the official earning it. And, if I take into consideration the bare justice of the case, I can reach no different conclusion. Why should not the clerk of a sparsely populated county be as much entitled to the full meed of his labor as the clerk who, located in a county of abundant population, does no more? The work being the same, the pay also, in natural equity, should be no less. Whether then, I test the ruling sanctioned by my associates, by the rules of well settled construction, or resort to those of obvious fairness, I am for reversing the judgment.